Title: To Alexander Hamilton from William S. Smith, 14 May 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major Genl. Hamilton.
            Sir.
            Union Brigade May 14th. 1800
          
          I have the pleasure to inform you that such attention has been paid, to the soldier who I reported on the 2d. inst. as having broke out with the small-pox, that he is in a fair way of a speedy recovery—and that there is no appearance of the disorder having been communicated to others the attentions of Doctor Trowbridge of the 13th. are very conspicuous in this, as in most other cases, and entitles him polite mention and attention—Inclosed of I have the honor of presenting other returns for medicines, than those forwarded to the War-office—I supposed those forwarded, where such as were originally required—they were presented in consequence of Brigade orders of the 23d. of april, as follows “The Surgeons of the respective Regiments are required without delay to make returns of the medicine, that is wanting—noting particularly such as is of most immediate and pressing necessity—it will be immediately supplied—The residue will also be procured & forwarded—”
          The returns now presented, comprise articles of immediate necessity—I have the Honor to be with great respect, Sir, Your most Obdt. Humble Serv.
          
            W. S. Smith Lt. Colo. Comdg.
            12th. Regt
          
        